EXHIBIT 10.1




-THE ALPINE GROUP, INC. ANNOUNCES COMPLETION OF SALE OF ESSEX ELECTRIC BUILDING
WIRE ASSETS -


EAST RUTHERFORD, N.J., February 1, 2006 PR Newswire/ -- The Alpine Group, Inc.
(“Alpine”) (OTC: APNI.OB) today announced that it had completed the previously
announced sale of the building wire manufacturing business of its wholly-owned
subsidiary Essex Electric Inc.


Mr. Steven S. Elbaum, Chairman and Chief Executive Officer of Alpine, stated
that “the sale will realize substantial value for Alpine and enhance its
financial resources and capacity to continue to build and return value for its
shareholders. Alpine’s pre-tax book gain is approximately $33 million, including
a $12 million LIFO related inventory gain recorded in January. Following the
closing and collection of accounts receivable by Essex Electric and after
payment of its bank debt and liabilities, we estimate that Essex will realize
approximately $85 million in cash on a pre-tax basis. This will augment Alpine’s
existing cash and securities of approximately $20 million.”


“Alpine acquired Essex Electric in December 2002 for an initial equity
investment of $5 million. Alpine and the Essex Electric team successfully
restructured and repositioned Essex Electric into a highly competitive and
valuable business franchise. Alpine provided additional equity capital to
support the restructuring and through this sale has realized a pre-tax return
for its shareholders of 12 times its average equity investment.”


Excluded from the sale are Essex Electric’s copper scrap reclamation operations
based in Jonesboro, Indiana and a plastic resin compounding operation based in
Marion, Indiana. Alpine also owns 46% of the common stock of Superior Cables,
Ltd., an Israeli based manufacturer of primarily, medium and high voltage cable
for use in power transmission and distribution applications for its local and
export markets. Superior Cables, Ltd. is listed on the Tel Aviv Stock Exchange.


Except for the historical information herein, the matters discussed in this news
release include forward-looking statements that may involve a number of risks
and uncertainties. Actual results may vary significantly based on a number of
factors, including, but not limited to, risks in product and technology
development, market acceptance of new products and continuing product demand,
prediction and timing of customer orders, the impact of competitive products and
pricing, changing economic conditions, including changes in short-term interest
rates and foreign currency fluctuations, and other risk factors detailed in
Alpine’s most recent annual report and other filings with the Securities and
Exchange Commission.











